On January 20, 1923, the city of Collinsville instituted a proceeding in mandamus against the county treasurer of Tulsa county to compel such county treasurer to pay to the city of Collinsville penalties on delinquent ad valorem taxes collected on property located within the city of Collinsville. Upon the trial of the case, a peremptory writ of mandamus was issued according to the prayer of the petition. From this judgment, the county treasurer has appealed.
The questions involved in this case are identical with those involved in the case of Dickey, County Treasurer, v. State of Oklahoma ex rel. City of Tulsa, No. 14136, 90 Okla. 106,217 P. 145, and for the reasons stated in that opinion, the judgment of the trial court is affirmed.
JOHNSON, C. J., and McNEILL, NICHOLSON, and MASON, JJ., concur.